Case 2:17-cv-00608-UA-CM Document 27 Filed 11/16/18 Page 1 of 2 PageID 78




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION


UNITED STATES OF AMERICA

v.                                        Case No. 2:17-cv-608-FtM-99CM

JOHN C. ROGERS


                        NOTICE OF APPEARANCE

      The United States of America, by Maria Chapa Lopez, United States

Attorney for the Middle District of Florida, files this Notice of Appearance of

the undersigned as counsel for the United States in the above-captioned case.



                                        Respectfully submitted,

                                        MARIA CHAPA LOPEZ
                                        United States Attorney

                                 By:    s/ Jillian M. Jewell
                                        JILLIAN M. JEWELL
                                        Assistant United States Attorney
                                        Florida Bar No. 112974
                                        400 N. Tampa St., Suite 3200
                                        Tampa, FL 33602
                                        Telephone: (813) 274-6038
                                        Facsimile: (813) 274-6247
                                        E-Mail: FLUDocket.mailbox@usdoj.gov
Case 2:17-cv-00608-UA-CM Document 27 Filed 11/16/18 Page 2 of 2 PageID 79




                         CERTIFICATE OF SERVICE

       I certify that on November 16, 2018, I electronically filed the foregoing

 document with the Clerk of Court by using the CM/ECF system, which will

 send a notice of electronic filing to the following:

       RICHARD MANCINI
       3451 Bonita Bay Blvd., Ste. 206
       Bonita Springs, FL 34134

       Counsel for Defendant

                                                 s/Jillian M. Jewell
                                                 JILLIAN M. JEWELL
                                                 Assistant United States Attorney
